         Case 1:19-cv-00481-CWD Document 11 Filed 08/03/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 MICHAEL McNEARNEY,

       Plaintiff,                               Case No. 1: 19-cv-00481-BLW

 vs.                                            SUCCESSIVE REVIEW ORDER
                                                BY SCREENING JUDGE
 CORIZON MEDICAL SERVICES
 and ASHLEY CANO,

       Defendants.



        Now pending before the Court is Plaintiff Michael McNearney’s Motion to

Amend and proposed Amended Complaint. (Dkts. 8, 9.) In his Amended Complaint,

Plaintiff alleges that, on or about August 20, 2019, Ashley Cano, the managing nurse for

Corizon Medical Services, ignored Plaintiff’s report to her that he was in extreme pain

and his request for help scheduling an immediately appointment with an oral surgeon. He

suffered pain and permanent scarring as a result of Ms. Cano’s deliberate indifference to

his serious medical condition. Plaintiff may proceed on this Eight Amendment claim

against Ms. Cano in her personal capacity for monetary damages, and in her official

capacity for future injunctive relief.

        Plaintiff also brings suit against Corizon Medical Services, alleging:

                      Corizon Medical Services has the policy and common
               practice of using a computer program to decide approvals and
               denials of off-site medical visits. On the above date I
               complained to medical of pain and infection post-oral surgery
               and was told I had to wait for approval, therefore leaving me

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
           Case 1:19-cv-00481-CWD Document 11 Filed 08/03/20 Page 2 of 6




                  in excruciating pain for long stretches of time. Dr. Migliori
                  said I needed to return to my oral surgeon but policy said he
                  “couldn’t just send me.”

(Dkt. 9, p. 3.)

        Plaintiff has stated a colorable policy-based Eighth Amendment claim against

Corizon for damages for pain and permanent scarring. He may proceed.


                                                    ORDER

        IT IS ORDERED:


        1.        Plaintiff’s request for appointment of counsel (contained in the

                  Amended Complaint) is DENIED without prejudice. The Court will

                  revisit this request without the need for Plaintiff to file another

                  motion as the case progresses.

        2.        Plaintiff’s Motion to Review Amended Complaint (Dkt. 8) is

                  GRANTED.

        3.        Plaintiff may proceed on the claims against Defendants Ashley Cano

                  and Corizon Medical Services. If Plaintiff later discovers facts

                  sufficient to support other claims, he may move to amend the

                  complaint to assert such claims.1

        4.        Defendants Ashley Cano and Corizon Medical Services will be

                  allowed to waive service of summons by executing, or having their


1 Any amended complaint must contain all of Plaintiff’s allegations in a single pleading; the amended complaint will
replace the original Complaint. Therefore, defendants and claims from the original Complaint that are not included
in the amended complaint will no longer be considered part of this case. See Dist. Idaho Loc. Civ. R. 15.1 (“Any
amendment to a pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire
pleading as amended. The proposed amended pleading must be submitted at the time of filing a motion to amend.”).

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
      Case 1:19-cv-00481-CWD Document 11 Filed 08/03/20 Page 3 of 6




           counsel execute, the Waiver of Service of Summons as provided by

           Federal Rule of Civil Procedure 4(d) and returning it to the Court

           within 30 days. If Defendants choose to return the Waiver of Service

           of Summons, the answer or pre-answer motion will be due in

           accordance with Rule 12(a)(1)(A)(ii). Accordingly, the Clerk of

           Court will forward a copy of the Complaint (Dkt. *), a copy of this

           Order, and a Waiver of Service of Summons to the following

           counsel:

                  J. Kevin West and Dylan A. Eaton, Parsons Behle, 800 W.
                  Main Street, Suite 1300, Boise, ID 83702, on behalf of
                  Defendants.

     5.    Should any entity determine that the individuals for whom counsel

           for the entity was served with a waiver are not, in fact, its employees

           or former employees, or that its attorney will not be appearing for

           the entity or for particular former employees, it should file a notice

           within the CM/ECF system, with a copy mailed to Plaintiff,

           indicating which individuals for whom service will not be waived.

     6.    If Plaintiff receives a notice from Defendants indicating that service

           will not be waived for an entity or certain individuals, Plaintiff will

           have an additional 90 days from the date of such notice to file a

           notice of physical service addresses of the remaining Defendants, or

           claims against them will be dismissed without prejudice without

           further notice.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
      Case 1:19-cv-00481-CWD Document 11 Filed 08/03/20 Page 4 of 6




     7.    The parties must follow the deadlines and guidelines in the Standard

           Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

           Cases, issued with this Order.

     8.    Any amended pleadings must be submitted, along with a motion to

           amend, within 150 days after entry of this Order.

     9.    Dispositive motions must be filed no later than 300 days after entry

           of this Order.

     10.   Each party must ensure that all documents filed with the Court are

           simultaneously served upon the opposing party (through counsel if

           the party has counsel) by first-class mail or via the CM/ECF system,

           pursuant to Federal Rule of Civil Procedure 5. Each party must sign

           and attach a proper mailing certificate to each document filed with

           the court, showing the manner of service, date of service, address of

           service, and name of person upon whom service was made.

     11.   The Court will not consider ex parte requests unless a motion may

           be heard ex parte according to the rules and the motion is clearly

           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District

           of Idaho 7.2. (“Ex parte” means that a party has provided a

           document to the court, but that the party did not provide a copy of

           the document to the other party to the litigation.)

     12.   All Court filings requesting relief or requesting that the Court make

           a ruling or take an action of any kind must be in the form of a
SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
      Case 1:19-cv-00481-CWD Document 11 Filed 08/03/20 Page 5 of 6




           pleading or motion, with an appropriate caption designating the

           name of the pleading or motion, served on all parties to the

           litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11,

           and Local Rules of Civil Practice before the United States District

           Court for the District of Idaho 5.1 and 7.1. The Court will not

           consider requests made in the form of letters.

     13.   No party may have more than three pending motions before the

           Court at one time, and no party may file a motion on a particular

           subject matter if that party has another motion on the same subject

           matter currently pending before the Court. Motions submitted in

           violation of this Order may be stricken, summarily denied, or

           returned to the moving party unfiled.

     14.   Plaintiff must notify the Court immediately if Plaintiff’s address

           changes. Failure to do so may be cause for dismissal of this case

           without further notice.

     15.   Pursuant to General Order 324, this action is hereby returned to the

           Clerk of Court for random civil case assignment to a presiding

           judge, on the proportionate basis previously determined by the

           District Judges, having given due consideration to the existing

           caseload.




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
      Case 1:19-cv-00481-CWD Document 11 Filed 08/03/20 Page 6 of 6




                                       DATED: August 3, 2020


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
